         Case 3:18-cv-00437-HZ        Document 117   Filed 10/09/20   Page 1 of 2




Lauren M. Rule (OSB #015174)
Elizabeth H. Potter (OSB #105482)
ADVOCATES FOR THE WEST
3701 SE Milwaukie Ave. Ste. B
Portland, OR 97202
(503) 914-6388
lrule@advocateswest.org
epotter@advocateswest.org

Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                     PORTLAND DIVISION




NORTHWEST ENVIRONMENTAL
DEFENSE CENTER, WILDEARTH                              Case No. 3:18-cv-00437-HZ
GUARDIANS, and NATIVE FISH
SOCIETY,                                               NOTICE OF PLAINTIFFS’
                                                       REMEDY PROPOSAL
                       Plaintiffs,

       v.

U.S. ARMY CORPS OF ENGINEERS
and NATIONAL MARINE
FISHERIES SERVICE,

                       Defendants,

       and

CITY OF SALEM and MARION COUNTY,

                       Defendant-Intervenors,
        Case 3:18-cv-00437-HZ         Document 117       Filed 10/09/20     Page 2 of 2




       In accordance with this Court’s Order of September 9, 2020 (ECF No. 116), Plaintiffs

hereby submit their remedy proposal for the remedy phase of this litigation (attached hereto).



       Dated: October 9, 2020                Respectfully submitted,


                                              /s/Lauren M. Rule
                                             Lauren M. Rule (OSB #015174)
                                             Elizabeth H. Potter (OSB #105482)
                                             ADVOCATES FOR THE WEST
                                             3701 SE Milwaukie Ave, Suite B
                                             Portland, OR 97202
                                             Tel: (503) 914-6388
                                             lrule@advocateswest.org
                                             epotter@advocateswest.org

                                             Attorneys for Plaintiffs




NOTICE OF PLAINTIFFS’ REMEDY PROPOSAL                                                            1
